Title: To James Madison from John Mitchell, 13 March 1804 (Abstract)
From: Mitchell, John
To: Madison, James


13 March 1804, Paris. “The port of Havre continuing in State of Blockade and for some months past Without a single American Vessell—or any Business What ever doing in the Port, I have taken advantage of the moment to come here to look after some private Business (of Claims) but return in a few Days. Hearing of a Vessell sailing from Dieppe for Balto. I cover to care of Colo. Smith the last 3 Months of the Publ⟨icst?⟩ to be forwarded you.” Adds in a postscript: “four Days since there was one ship of the Line four frigats and two Cutters Anchord in the Road of Havre (without gun shot) supposed to prevent a flotilla from sailing.”
 

   
   RC (DNA: RG 59, CD, Havre, vol. 1). 2 pp.; docketed by Wagner as received 6 June.



   
   Mitchell may have referred to the Paris newspaper Le Publiciste.


